Exhibit 10.10
EXECUTION COPY
 
MULTICURRENCY — CROSS BORDER SCHEDULE
to the Master Agreement
between
MERRILL LYNCH CAPITAL SERVICES, INC.,
(“Party A”)
and
CENTERLINE GUARANTEED HOLDINGS LLC,
(“Party B”)
Dated as of March 5, 2010
 

 

 



--------------------------------------------------------------------------------



 



I.
TERMINATION PROVISIONS
In this Agreement:

A.  
“Specified Entity” means in relation to Party A for the purpose of:

     
Section 5(a)(v),
  Not Applicable
Section 5(a)(vi),
  Not Applicable
Section 5(a)(vii),
  Not Applicable
Section 5(b)(iv),
  Not Applicable

in relation to Party B for the purpose of:

     
Section 5(a)(v),
  Not Applicable
Section 5(a)(vi),
  Not Applicable
Section 5(a)(vii),
  Not Applicable
Section 5(b)(iv),
  Not Applicable

B.  
“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement. No change from Section 14, other than the definition of “Specified
Transaction” shall expressly include any Transaction or Confirmation entered
into between Party A and Party B under this Agreement, including without
limitation the Transactions and Confirmations specified on Schedule I to that
certain Transaction Assignment Agreement, dated as of even date herewith, among
Party A, Party B and Centerline Capital Group, Inc.

C.  
The “Cross Default” provisions of Section 5(a)(vi) will apply to Party A and
Party B.

If such provisions apply:
“Specified Indebtedness” will have the meaning specified in Section 14 of this
Agreement unless another meaning is specified here: No change from Section 14.
“Threshold Amount” means, in respect of Party A, U.S. $100,000,000 or its
equivalent in other currencies, and in respect of Party B, U.S. $0 or its
equivalent in other currencies.

D.  
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will apply to
Party A and Party B.

E.  
The “Automatic Early Termination” provision of Section 6(a) will not apply to
Party A or Party B.

F.  
“Payments on Early Termination.” In lieu of any payments that would otherwise be
due under Section 6(e) of the Agreement, if any Early Termination Date occurs
with respect

 

 



--------------------------------------------------------------------------------



 



to any Confirmation, Party B shall be deemed required to pay under Section 6(e)
of the Agreement Party A’s Loss as determined by Party A as a result of the
termination of such Confirmation.

G.  
“Termination Currency” means United States Dollars.

H.  
“Additional Termination Events.” The following shall constitute Additional
Termination Events pursuant to Section 5(b)(v): With respect to any
Confirmation, any Additional Termination Event as defined in said Confirmation.

II.
TAX REPRESENTATIONS

A.  
Payer Representations. For the purpose of Section 3(e) of this Agreement,
Party A and Party B make the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii), or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement, and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement, and
(iii) the satisfaction of the agreement of the other party contained in Section
4(d) of this Agreement, provided that it shall not be a breach of this
representation where reliance is placed on clause (ii) and the other party does
not deliver a form or document under Section 4(a)(iii) by reason of material
prejudice to its legal or commercial position.

B.  
Payee Representations. For the purpose of Section 3(f) of this Agreement,
Party A and Party B will make the following representations specified below:

  (i)  
Party A: Party A is a corporation created and existing under the laws of the
State of Delaware. Party A is a U.S. person within the meaning of Section 7701
of the Internal Revenue Code and its U.S. employer identification number is
13-3227875.

  (ii)  
Party B: Party B is a limited liability company created and existing under the
laws of the State of Delaware. Party B is a U.S. person within the meaning of
Section 7701 of the Internal Revenue Code and its U.S. employer identification
number is 27-1991375.

 

2



--------------------------------------------------------------------------------



 



III.
DOCUMENTS TO BE DELIVERED
For the purposes of Section 4(a)(i) and (ii) of this Agreement, each
party agrees to deliver the following documents as applicable:

  1.  
Tax forms, documents or certificates to be delivered are:

Each party agrees to deliver to the other party, upon reasonable demand by such
other party, any tax form that may be required or reasonably requested in
writing in order to allow such other party to make a payment under this
Agreement (or under any Credit Support Document) without any deduction or
withholding for or on account of any tax imposed by any government or other
taxing authority in respect of any such payment (other than a stamp,
registration, documentation or similar tax), or with such deduction or
withholding at a reduced rate, which form shall be correct, complete and duly
executed.

 

3



--------------------------------------------------------------------------------



 



  2.  
Other Documents to be delivered are:

              Party Required           Covered by to Deliver   Form/Document/  
Date by which to   Section 3(d) Document   Certificate   be Delivered  
Representation
Party A/Party B
  Annual audited and quarterly unaudited financial statements (or in the case of
Party A, of its Credit Support Provider and in the case of Party B, of itself
and any Credit Support Provider) prepared in accordance with generally accepted
accounting principles in the country in which the party (or its Credit Support
Provider as applicable) is organized; in addition, Party B shall provide Party A
notice of any Monetary Liability Collateral Trigger Event and, after the
expiration of any applicable notice and cure period, notice of any default with
respect to any debt which is secured by the Properties (the “Subject Debt”)
which would give any person or entity the right to foreclose, and shall,
promptly upon request, provide such other information as Party A may reasonably
request, including, but not limited to, any information necessary for Party A to
calculate Exposure, any Independent Amount and/or Monetary Liability under this
Agreement. Provided, however, that Party B shall not be required to provide such
audited financial statements if Party A does not approve payment for the expense
of delivering those statements.   Promptly after request (except with respect to
notices of the occurrence of any Monetary Liability Collateral Trigger Event or
any default on the Subject Debt which would give any Person or entity the right
to foreclosure, as to which Party B shall give Party A notice within five (5)
business days (or, except with respect to any Monetary Liability Collateral
Trigger Event, if a notice and right to cure period is applicable, within five
(5) business days of the expiration of such notice and cure period). Provided
that financial statements shall have been deemed delivered hereunder to the
extent publicly available.   Yes.

 

4



--------------------------------------------------------------------------------



 



              Party Required           Covered by to Deliver   Form/Document/  
Date by which to   Section 3(d) Document   Certificate   be Delivered  
Representation
Party A/Party B
  A duly executed copy of any Credit Support Document.   Concurrently with the
execution of this Agreement, or if set forth in any Confirmation, concurrently
with the delivery of such Confirmation provided, however the Account Agreements
shall be delivered no later than March 19, 2010.   No.
 
           
Party A/Party B
  A certificate of an authorized officer for such party and any Credit Support
Provider of such party certifying the authority, names and true signatures of
the officers signing this Agreement, each Confirmation and any Credit Support
Document, reasonably satisfactory in form and substance to the other party, and,
as applicable, certified copies of any applicable resolution(s) or other
documents authorizing the execution and delivery of this Agreement as reasonably
satisfactory in form and substance to the other party.   Concurrently with the
execution of this Agreement, and, if a Confirmation so requires it on or before
the date set forth therein.   Yes.
 
           
Party B
  Opinion of outside counsel as to due authorization, execution and delivery and
enforceability of this Agreement (including the Schedule, any Confirmations
executed on the date hereof and any Credit Support Documents) in form and
substance acceptable to Party A.   Concurrently with the execution of this
Agreement.   No.

 

5



--------------------------------------------------------------------------------



 



IV.
MISCELLANEOUS

A.  
Addresses for Notices. For the purpose of Section 12(a) of this Agreement:

Address for notices or communications to Party A:

     
Address:
  Merrill Lynch World Headquarters
 
  4 World Financial Center, 11th Floor
 
  250 Vesey Street
 
  New York, New York 10080
 
  Attention: Municipal Capital Markets
 
  Facsimile: (917) 778-0836
 
  Telephone: (212) 449-7403
 
   

(For all purposes)

     
 
   
With a copy to:
  GMI Counsel
 
  Merrill Lynch World Headquarters
 
  4 World Financial Center, 12th Floor
 
  New York, New York 10080
 
  Attention: Swap Group
 
  Facsimile: (212) 449-6993

(For all notices pursuant to Sections 5, 6 and 7 of this Agreement as well as
any changes to Party B’s address, telephone number or facsimile number)
Address for notices or communications to Party B:

     
 
  Centerline Guaranteed Holdings LLC]
 
  625 Madison Avenue, 5th Floor
 
  New York, New York 10022
 
  Attention: Andrew Weil, Executive Director
 
  Facsimile: (212) 751-3543
 
  Telephone: (212) 521-6394

B.  
Process Agent. For the purpose of Section 13(c):

Party A appoints as its Process Agent: Not Applicable
Party B appoints as its Process Agent: Not Applicable

C.  
Offices. The provisions of Section 10(a) will apply to this Agreement.

D.  
Multibranch Party. For the purpose of Section 10(c) of this Agreement:

Party A is not a Multibranch Party.

 

6



--------------------------------------------------------------------------------



 



Party B is not a Multibranch Party.

E.  
Calculation Agent. The Calculation Agent is Party A, unless otherwise specified
in a Confirmation in relation to the relevant Transaction.

F.  
Credit Support Document. Details of any Credit Support Document:

     
Party A:
  None.
 
   
Party B:
  (i) that certain Credit Support Annex to the Schedule to this Master
Agreement, as amended, restated and/or supplemented from time to time;
 
   
 
  (ii) that certain (a) Pledge and Security Agreement (All Assets), dated as of
even date herewith, between Party A and Party B; (b) Assignment, Pledge and
Security Agreement, dated as of even date herewith, between Party A and
Centerline Affordable Housing LLC (“CAHA”); (c) Assignment, Pledge and Security
Agreement, dated as of even date herewith, among Party A and Centerline
Guaranteed Manager II LLC (“Guaranteed Manager”); and (d) Assignment, Pledge and
Security Agreement, dated as of even date herewith, among Party A, CAHA and
Guaranteed Manager (the foregoing, collectively, as amended, restated and/or
supplemented from time to time, the “Pledge Agreements”);
 
   
 
  (iii) that certain (a) Cash Management Agreement, dated as of the date hereof,
between Party A, Party B and Guaranteed Manager; (b) Deposit Account Control
Agreement, dated as of even date herewith, among Party A, Party B and Wachovia
Bank, National Association; (c) Deposit Account Control Agreement, dated of even
date herewith, among Party A, Guaranteed Manager and Wachovia Bank, National
Association and any other account control agreements securing Party B’s
obligations hereunder (the foregoing, collectively, as amended, restated and/or
supplemented from time to time, the “Account Agreements”);
 
   
 
  (iv) Guaranty of Centerline Holding Company (“Guarantor”), as reaffirmed on
the date hereof by virtue of that certain Reaffirmation of Guarantee; provided,
however, the obligations of the Guarantor thereunder shall be limited as
described therein; and
 
   
 
  (iv) any other documents evidencing, securing and/or guaranteeing Party B’s
obligations under the Agreement.

G.  
Credit Support Provider.

  1.  
“Credit Support Provider” means in relation to Party A, None.

 

7



--------------------------------------------------------------------------------



 



  2.  
“Credit Support Provider” means in relation to Party B, the Guarantor and any
obligor, assignor, or pledgor under any Credit Support Document securing
Party B’s obligations under the Agreement.

H.  
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of New York without reference to choice of law
doctrine.

I.  
Netting of Payments. Subparagraph (ii) of Section 2(c) of this Agreement will
apply, unless one party provides at least fifteen days’ prior notice to the
other that subparagraph (ii) will not apply.

J.  
“Affiliate” will have the meaning specified in Section 14 of this Agreement.

V.
OTHER PROVISIONS

A.  
Financial Statements. Section 3(d) is hereby amended by adding in the third line
thereof after the word “respect” and before the period:

“or, in the case of financial statements, a fair presentation of the financial
condition of the relevant party”

B.  
Additional Representations. For purposes of Section 3, the following shall be
added, immediately following paragraph (f) thereto:

(g) It is an “eligible contract participant” within the meaning of the United
States Commodity Exchange Act.
(h) It has entered into this Agreement (including each Transaction evidenced
hereby) in conjunction with its line of business (including financial
intermediation services) or the financing of its business.
(i) It is entering into this Agreement, any Credit Support Document to which it
is a party, each Transaction and any other documentation relating to this
Agreement or any Transaction as principal (and not as agent or in any other
capacity, fiduciary or otherwise).
(j) Each party represents that the individuals executing and delivering this
Agreement and any other documentation (including any Credit Support Document)
relating to this Agreement on behalf of such party or to secure such party’s
obligation hereunder are duly empowered and authorized to do so, and such
individuals have duly executed and delivered this Agreement and any such other
documentation.
(k) There are no other documents or agreements relating to any Guaranteed
Partnership Agreement except for the Amended and Restated Master Participation
Agreement dated September 24, 2003 and the Original Master

 

8



--------------------------------------------------------------------------------



 



Participation Agreement referred to therein (collectively and individually, as
applicable, as amended, restated and/or supplemented from time to time, the
“Participation Agreement”) other than those described therein each of which have
been assumed by Party B and terminated as of the date hereof. Party A as a third
party beneficiary of the Participation Agreement hereby consents to such
assumption and termination. In addition, Party A hereby acknowledges the
termination of the assignments of interests relating to the Participation
Agreement.
In addition, the parties each represent (which representations will be deemed to
be repeated on each date on which a Transaction is entered into) that:
(j) Non-Reliance. Each party represents to the other party (which representation
will be deemed to be repeated by each party on each date on which a Transaction
is entered into or amended, extended or otherwise modified) that it is acting
for its own account, and has made its own independent decisions to enter into
this Agreement and any Transaction hereunder and as to whether this Agreement
and any Transaction hereunder is appropriate or proper for it based on its own
judgment and upon advice from such advisors as it has deemed necessary. It is
not relying on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into this Agreement or any
Transaction hereunder, it being understood that information and explanations
related to the terms and conditions of this Agreement and any Transaction
hereunder shall not be considered investment advice or a recommendation to enter
into this Agreement or any Transaction hereunder. No communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of any Transaction hereunder.

C.  
Transfer. Notwithstanding the provisions of Section 7 of this Agreement, Party A
may assign and delegate, in whole but not in part, its rights and obligations
under this Agreement without the consent of Party B to any wholly-owned
corporate subsidiary of Merrill Lynch & Co., Inc. (“ML&Co.”) organized in the
United States of America, provided that no Event of Default or Termination Event
shall be occurring with respect to such wholly-owned subsidiary as result of
such transfer. Further, Party A may assign and delegate any of its rights and
obligations under this Agreement with notice to Party B (and, in the event such
assignment is prior to the True-Up Adjustment Date as defined in any applicable
Guaranteed Partnership Agreement or made to one of Party B’s competitors (with
competitors being limited to those entities which are engaged in the syndication
of Tax Credits as defined in the applicable Guaranteed Partnership Agreements)
as reasonably determined in good faith by Party A, with the prior written
consent of Party B, which consent shall not be unreasonably withheld or delayed;
provided, however, such consent of Party B will not be required if the proposed
transfer is based on Party A’s reasonable, good faith determination that such
transfer is necessitated by legal or regulatory requirements and there is no
non-competitor to which Party A can make such an assignment on commercially
reasonable terms) to any party assuming, either directly or indirectly,
Party A’s rights and obligations under any applicable IRFA

 

9



--------------------------------------------------------------------------------



 



pursuant to the terms thereof. Any transfer permitted by the foregoing will not
constitute an event described in Section 5(a)(viii) or 5(b)(iv). In the event
that a court of law makes a final non-appealable determination that Party A
impermissibly assigned this Agreement to a competitor of Party B as defined
above, without Party B’s consent, Party A shall be obligated to pay the legal
fees incurred by Party B in connection with Party B’s claim of impermissible
assignment.

D.  
Method of Notice. Section 12(a)(ii) of the Master Agreement is deleted in its
entirety.

E.  
Jurisdiction.

(a) Section 13(b)(i) of the Master Agreement is amended to read in its entirety
as follows:
“(i) submits to the jurisdiction of the courts of the State of New York and the
United States District Court located in the Borough of Manhattan in New York
City, which submission shall be exclusive unless none of such courts has lawful
jurisdiction over such Proceedings;” and
(b) the final paragraph of Section 13(b) of the Agreement is hereby deleted.

F.  
Set-Off.

(a) Without affecting the provisions of this Agreement requiring the calculation
of certain net payment amounts, all payments under this Agreement will be made
without setoff or counterclaim; provided, however, that in addition to any
rights of setoff a party may have as a matter of law or otherwise, upon the
designation or deemed designation of any Early Termination Date, the
non-Defaulting Party or non-Affected Party (in either case, “X”) may without
prior notice set off any sum or obligation (whether or not arising under this
Agreement, whether matured or not matured, whether or not contingent and
regardless of the currency, place of payment or booking office of the
obligation) owed or due by the Defaulting Party or Affected Party (in either
case, “Y”) to X against any sum or obligation (whether or not arising under this
Agreement, whether or not matured, whether or not contingent and regardless of
the currency, place of payment or booking office of the obligation) owed or due
by X or any Affiliate of X to Y.
(b) For the purpose of cross-currency set-off, X may convert any obligation to
another currency at a market rate determined by X.
(c) If an obligation is unascertained, X may in good faith estimate that
obligation and set off in respect of the estimate, subject to the relevant party
accounting to the other when the obligation is ascertained.

G.  
Escrow. If by reason of the time difference between the cities in which payments
are to be made, it is not possible for simultaneous payments to be made on any
date on which both parties are required to make payments hereunder, either party
may at its option and in its sole discretion notify the other party that
payments on that date are to be made in

 

10



--------------------------------------------------------------------------------



 



escrow. In this case deposit of the payment due earlier on that date shall be
made by 2:00 p.m. (local time at the place for the earlier payment) on that date
with an escrow agent selected by the notifying party, accompanied by irrevocable
payment instruction (i) to release the deposited payment to the intended
recipient upon receipt by the escrow agent of the required deposit of the
corresponding payment from the other party on the same date accompanied by
irrevocable payment instructions to the same effect or (ii) if the required
deposit of the corresponding payment is not made on that same date, to return
the payment deposited to the party that paid it in escrow. The party that elects
to have payments made in escrow shall pay the costs of the escrow arrangements
and shall cause those arrangements to provide that the intended recipient of the
payment due to be deposited first shall be entitled to interest on that
deposited payment for each day in the period of its deposit at the rate offered
by the escrow agent for that day for overnight deposits in the relevant currency
in the office where it holds that deposited payment (at 11:00 a.m. local time on
that day) if that payment is not released by 5:00 p.m. local time on the date it
is deposited for any reason other than the intended recipient’s failure to make
the escrow deposit it is required to make hereunder in a timely fashion. The
escrow agent selected shall be a banking institution mutually acceptable to
Party A and Party B.

H.  
Consent to Recording. The parties agree that each may electronically record all
telephonic conversations between marketing and trading personnel in connection
with this Agreement.

I.  
Representations. Section 3(a)(iii) is hereby amended by inserting the words “or
investment policies, or guidelines, procedures, or restrictions” immediately
following the word “documents.”

J.  
Recharacterization. The Parties intend that each Confirmation and each of the
Transactions as defined therein be treated as a swap transaction under the ISDA
Master Agreement. In the event that, notwithstanding the intention of the
parties, any of the Confirmations is recharacterized as a commercial loan,
Party B hereby grants to Party A a first lien on and security interest in all of
the Collateral described in the Pledge Agreements and the Collateral or the
Collateral Account Funds described in any of the applicable Account Agreements
and the proceeds thereof as security for the repayment of such commercial loan.

K.  
WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY TRANSACTION AND ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO THE OTHER PARTY’S ENTERING INTO THIS AGREEMENT.

L.  
ADDITIONAL COVENANTS OF PARTY B.

  1.  
With respect to each IRFA (as defined in the Confirmations; collectively, all
Confirmations relating to any IRFA, shall be referred to as the “Back-to-Back

 

11



--------------------------------------------------------------------------------



 



Confirm”), prior to the True-Up Adjustment Date (as defined in the applicable
Guaranteed Partnership Agreement), Party B shall deliver to Party A a
certificate containing a statement as to whether Party B is aware of the
occurrence of any Monetary Liability Collateral Trigger Event (as defined in the
Credit Support Annex) and containing True-Up Adjustment calculations
substantially similar to the True-Up Projections to be delivered in connection
with the True-Up Adjustment Date in form and substance as may reasonably be
required by Party A within 60 days after the end of each calendar quarter. Such
calculations shall be certified by Reznick Group LLP, or any other firm of
independent certified public accountants acceptable to Party A (collectively,
“Reznick”) annually on or before July 1 (but only need to be certified by
Reznick once a year). Promptly after the True-Up Adjustment Date Party B shall
deliver a copy of the calculations made by Reznick in determining the True-Up
Adjustment. Following the True-Up Adjustment Date, annually on or before each
July 1, Party B shall cause Reznick to deliver to Party A a certified
calculation of the actual and currently projected Internal Rate of Return (as
defined in the Guaranteed Partnership Agreement) to the Limited Partners in form
and substance as may reasonably be required by Party A to enable Party A to
determine whether any Monetary Liability (as defined in the Credit Support
Annex) may exist as a result thereof.

  2.  
On or prior to July 1 of each year, Party B will pay Party A an annual servicing
fee of $2,000 with respect to each of the Properties shown on Annex C to the
Credit Support Annex; provided, however, Party B shall receive a credit against
any such servicing fee to the extent Party B or its affiliates have otherwise
paid amounts to Party A or its affiliates for servicing the bonds financing the
applicable property.

  3.  
Party B will pay Party A a semi-annual fee equal to 0.2% per annum of the
Notional Amount of the IRFA’s (as defined in the Confirmations), without
duplication, as to which the Confirmations relate, payable semi-annually on each
December 31 and June 30 in arrears, commencing on the date hereof and with the
first payment due on June 30, 2010, and terminating, as accrued, upon the
earlier to occur of (i) the end of the last day of the Compliance Period with
respect to all of the Properties as to which the applicable IRFA relates, or
(ii) until such time as Party A is no longer the obligor with respect to all the
IRFAs, and Party A is satisfied that it no longer has any liability thereunder
and all amounts owed to Party A under the Agreement in connection with the IRFAs
have been paid in full; provided, however, that Party A shall agree to defer
fifty percent (50%) of such fee until the earlier of (i) or (ii) to occur.

  4.  
Party B will pay Party A an assumption fee (the “Assumption Fee”) equal to
$42,000,000, which shall be due upon the earlier of the termination of all
Transactions hereunder (whether as the result of the Scheduled Termination Date,
Early Termination Date, or otherwise), or any earlier date upon which Party A
permits Party B to make distributions to any holder of equity or membership
interests in Party B (collectively “the Assumption Fee Due Date”); provided,
however, such Assumption Fee shall be payable in an amount up to fifty percent

 

12



--------------------------------------------------------------------------------



 



(50%) of the value of any collateral securing Party B’s obligations hereunder
(including the value of any assets pledged under the Pledge Agreements,
including the Pledged Interests and all collateral as defined therein) which
remains after payment of all amounts due hereunder on the Assumption Fee Due
Date other than the Assumption Fee. The value of such collateral shall be
determined by Party A.

  5.  
Neither the Guarantor nor Party B shall consent to any amendment or modification
of any of the applicable Project Documents as defined in the Guaranteed
Partnership Agreement or any Fund Agreement (as defined in each Guaranteed
Partnership Agreement) without the prior written consent of Party A if such
amendment could have an adverse effect on Party A.

  6.  
None of the Properties shall be used to secure any additional debt without the
holder of such debt entering into a subordination and standstill agreement
requiring Party B’s consent prior to the initiation of any foreclosure
proceedings, and Party B shall not provide any such consent to initiate
foreclosure proceedings without the consent of Party A; and provided that
bondholder consent is required prior to the initiation of foreclosure
proceedings.

  7.  
Party B must obtain written consent of Party A prior to the sale or transfer of
any interest in Party B, CAHA, Guaranteed Manager, any interest owned or
controlled by Party B in any Partnership (as defined in each Guaranteed
Partnership Agreement), any interest owned or controlled by Party B in any Fund
(as defined in each Guaranteed Partnership Agreement) and/or any interest owned
or controlled by Party B in any Local Partnership (as defined in each Guaranteed
Partnership Agreement).

  8.  
Party B shall not make any distributions, and shall not permit any Affiliate
that is a member or partner in any Guaranteed Partnership, Fund or Local
Partnership to make any distributions, other than in accordance with the terms
of the Agreement and documents providing security for Party B’s obligations
thereunder (including, without limitation, the Account Agreements).

  9.  
Party B shall not consent, and shall not permit any Affiliate that is a partner
or member in any Guaranteed Partnership, Fund or Local Partnership, to consent
to any sale or other transfer of a Property without Party A’s prior written
consent.

  10.  
Party A shall have the right to cause Party B, or any Affiliate of Party B that
is a partner or member in any Guaranteed Partnership, Fund or Local Partnership,
to replace the manager of any Property for which collateral posted under the
Credit Support Annex is used to fund debt service shortfalls or other expenses
of the Property.

  11.  
Party B shall deliver, or caused to be delivered, to Party A copies of all
servicing and asset management files, to the extent available, including
accounting,

 

13



--------------------------------------------------------------------------------



 



     
compliance (Form 8609 and first year files), and tax-related documentation, and
copies of all legal documents relating to the Guaranteed Partnerships and Funds.
    12.  
Party B shall not consent and shall not permit any Affiliate that is a partner
or member in any Guaranteed Partnership, Fund or Local Partnership, to consent
or approve any termination of a deficit restoration obligation.

M.  
ADDITIONAL COVENANTS OF PARTY A.

  1.  
Party A will not amend any IRFA without the prior written consent of Party B if
said amendment could increase Party B’s obligations hereunder. In the event
Party A amends any IRFA without the prior written consent of Party B and such
amendment has the effect of increasing Party B’s obligations hereunder, Party B
shall not be obligated hereunder for any such increased obligations resulting
from such amendment.

  2.  
Without the consent of Party B, Party A will not consent to any of the actions
which, without such consent of Party A, would constitute an Additional
Termination Event under subsections (i) or (ii) of numbered Section 3 of any
IRFA Confirmation.

N.  
Section 9(b) of the Agreement is hereby amended by adding at the end thereof the
following:

Notwithstanding the foregoing, Party B hereby agrees to execute and deliver any
amendments, modifications or waivers (collectively, the “Modifications”)
reasonably requested by Party A in connection with any transfer or assignment of
any IRFA pursuant to the terms thereof. Party A agrees to seek payment under the
applicable IRFA for all fees and costs incurred by Party B in connection with
such Modifications and to the extent Party A receives payment for such fees and
costs pursuant to the applicable IRFA, it shall pay such costs to Party B.

O.  
Suspension of Payments and Transfers. Notwithstanding any language contained in
the Agreement that may be argued should be interpreted to the contrary,
including without limitation Section 2(a) of the Master Agreement and
Paragraph 4 of the ISDA Credit Support Annex, Party B shall have no right to
suspend any payments due under the Agreement or any Transfers due under the
Credit Support Annex, for any reason.

[Remainder of page left blank intentionally]

 

14



--------------------------------------------------------------------------------



 



[Signature page to Multicurrency-Cross Border Schedule to Master Agreement]
Please confirm your agreement to be bound by the terms of the foregoing by
executing the copy of this Multicurrency — Cross Border Schedule enclosed for
that purpose and returning it to us.

            Very truly yours,

MERRILL LYNCH CAPITAL SERVICES, INC.,
a Delaware corporation
      By:   /s/ Edward H. Curland         Name:   Edward H. Curland       
Authorized Signatory   

[Signatures continued on following page]

 

 



--------------------------------------------------------------------------------



 



[Signature page to Multicurrency-Cross Border Schedule to Master Agreement]

            CENTERLINE GUARANTEED HOLDINGS LLC, a Delaware limited liability
company
      By: Centerline Capital Group Inc., its
managing member             By:   /s/ Marc D. Schnitzer         Name:   Marc D.
Schnitzer        Title:   Chief Executive Officer and President     

 

 